Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,361,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus contains the species.
17721626
11361693
1. A shift register unit, comprising a first input circuit, an output control circuit, an output circuit, a fourth node control circuit, and a second noise reduction circuit; wherein the first input circuit is connected to a first node, and is configured to output a first input signal to the first node in response to a first control signal; the output control circuit is connected to the first node and a second node, and is configured to output an output control signal to the second node; the output circuit comprises an output terminal, and the output circuit is connected to the second node, and is configured to output an output signal to the output terminal under control of a level of the second node; the fourth node control circuit is connected to the second node and a fourth node, and is configured to control a level of the fourth node under control of the level of the second node; and the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node; wherein the output terminal comprises a shift output terminal and at least one scan signal output terminal; wherein the at least one scan signal output terminal comprises a first scan signal output terminal and a second scan signal output terminal, and the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a gate electrode of the eleventh transistor is connected to the fourth node, a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a gate electrode of the twelfth transistor is connected to the fourth node, a first electrode of the twelfth transistor is connected to the shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a gate electrode of the thirteenth transistor is connected to the fourth node, a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; and a gate electrode of the fourteenth transistor is connected to the fourth node, a first electrode of the fourteenth transistor is connected to the second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage.
1. A shift register unit, comprising a first input circut, an output control circuit, an output circuit, a fourth node control circuit, and a second noise reduction circuit: wherein the first input circuit is connected to a first node, and is configured to output a first input signal to the first node in response to a first control signal; the output control circuit is connected to the first node and a second node, and is configured to output an output control signal to the second node under control of a level of the first node; the output circuit comprises an output an output terminal, and the output circuit is connected to the second node, and is configured to output an output signal to the output termnal under control of a level of the second node; the fourth node control circuit is connected to the second node and a fourth node, and is configured to control a level of the fourth node under control of the level of the second node; and the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node; wherein the output terminal comprises a shift output terminal and at least one scan signal output terminal; wherein the at least one scan signal output terminal comprises a first scan signal output terminal and a second scan signal output terminal, and the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a gate electrode of the eleventh transistor is connected to the fourth node, a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a gate electrode of the twelfth transistor is connected to the fourth node, a first electrode of the twelfth transistor is connected to the shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a gate electrode of the thirteenth transistor is connected to the fourth node, a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; and a gate electrode of the fourteenth transistor is connected to the fourth node, a first electrode of the fourteenth transistor is connected to the second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage.
17. A shift register unit, comprising a first input circuit, an output control circuit, an output circuit, a fourth node control circuit, a third node control circuit, a first noise reduction circuit, and a second noise reduction circuit, and a display reset circuit, wherein the first input circuit comprises a first transistor, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as a first input signal, and a second electrode of the first transistor is connected to a first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a first electrode of the second transistor is connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the third node; a first electrode of the third transistor is connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the third node; a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage; the first noise reduction circuit comprises a fifth transistor and a sixth transistor; a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage; and a first electrode of the sixth transistor is connected to a second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage; the output control circuit comprises a seventh transistor configured to output an input control signal to the second node; the fourth node control circuit comprises an eighth transistor, and a tenth transistor; a first electrode of the eighth transistor is connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the eighth transistor is connected to a fourth node; a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage; the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a first electrode of the twelfth transistor is connected to a shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; a first electrode of the fourteenth transistor is connected to a second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage; and the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor; a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal as an output signal, and a second electrode of the fifteenth transistor is connected to the shift output terminal; a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal as an output signal, and a second electrode of the sixteenth transistor is connected to the first scan signal output terminal; and a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal as an output signal, and a second electrode of the seventeenth transistor is connected to the second scan signal output terminal; and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal.
19. The shift register unit according to claim 17, further comprising a blanking reset circuit, the blanking reset circuit comprises a twenty-second transistor; and a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
1. A shift register unit, comprising a first input circut, an output control circuit, an output circuit, a fourth node control circuit, and a second noise reduction circuit: wherein the first input circuit is connected to a first node, and is configured to output a first input signal to the first node in response to a first control signal; the output control circuit is connected to the first node and a second node, and is configured to output an output control signal to the second node under control of a level of the first node; the output circuit comprises an output an output terminal, and the output circuit is connected to the second node, and is configured to output an output signal to the output termnal under control of a level of the second node; the fourth node control circuit is connected to the second node and a fourth node, and is configured to control a level of the fourth node under control of the level of the second node; and the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node; wherein the output terminal comprises a shift output terminal and at least one scan signal output terminal; wherein the at least one scan signal output terminal comprises a first scan signal output terminal and a second scan signal output terminal, and the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a gate electrode of the eleventh transistor is connected to the fourth node, a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a gate electrode of the twelfth transistor is connected to the fourth node, a first electrode of the twelfth transistor is connected to the shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a gate electrode of the thirteenth transistor is connected to the fourth node, a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; and a gate electrode of the fourteenth transistor is connected to the fourth node, a first electrode of the fourteenth transistor is connected to the second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage.
13. The shift register unit according to claim 1, further comprising a third node control circuit, a first noise reduction circuit, a second input circuit, a display reset circuit, and a blanking reset circuit, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a gate electrode and a first electrode of the second transistor are connected to each other and are connected to a first clock signal terminal to receive a first clock signal, a second electrode of the second transistor is connected to a third node, a gate electrode and a first electrode of the third transistor are connected to each other and are connected to a second clock signal terminal to receive a second clock signal, a second electrode of the third transistor is connected to the third node, a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage; the first noise reduction circuit comprises a fifth transistor and a sixth transistor, a gate electrode of the fifth transistor is connected to the third node, a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage, a gate electrode of the sixth transistor is connected to the third node, and a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage; the output control circuit comprises a seventh transistor and a first capacitor, a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to a third clock signal terminal to receive a third clock signal as the output control signal, a second electrode of the seventh transistor is connected to the second node, a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the second node; the fourth node control circuit comprises an eighth transistor, a ninth transistor, and a tenth transistor, a gate electrode and a first electrode of the eighth transistor are connected to each other and are connected to the first clock signal terminal to receive the first clock signal, a second electrode of the eighth transistor is connected to the fourth node, a gate electrode and a first electrode of the ninth transistor are connected to each other and are connected to the second clock signal terminal to receive the second clock signal, a second electrode of the ninth transistor is connected to the fourth node, and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage; the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor, a gate electrode of the fifteenth transistor is connected to the second node, a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal, a second electrode of the fifteenth transistor is connected to the shift output terminal, a gate electrode of the sixteenth transistor is connected to the second node, a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal, a second electrode of the sixteenth transistor is connected to the first scan signal output terminal, a gate electrode of the seventeenth transistor is connected to the second node, a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal, a second electrode of the seventeenth transistor is connected to the second scan signal output terminal, and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal; the second input circuit comprises a charging sub-circuit, a storage sub-circuit, and an isolation sub-circuit; the charging sub-circuit comprises an eighteenth transistor, a gate electrode of the eighteenth transistor is connected to a sixth clock signal terminal to receive a sixth clock signal, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive a second control signal, and a second electrode of the eighteenth transistor is connected to a blanking node; the storage sub-circuit comprises a third capacitor, a first terminal of the third capacitor is connected to the blanking node, and a second terminal of the third capacitor is connected to the second voltage terminal to receive the second voltage; the isolation sub-circuit comprises a nineteenth transistor and a twentieth transistor, a gate electrode of the nineteenth transistor is connected to the blanking node, a first electrode of the nineteenth transistor is connected to an eighth clock signal terminal to receive an eighth clock signal as a second input signal, a second electrode of the nineteenth transistor is connected to a first electrode of the twentieth transistor, a gate electrode of the twentieth transistor is connected to a seventh clock signal terminal to receive a seventh clock signal, and a second electrode of the twentieth transistor is connected to the first node; the display reset circuit comprises a twenty-first transistor, a gate electrode of the twenty-first transistor is connected to a display reset terminal to receive a display reset signal, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage; and the blanking reset circuit comprises a twenty-second transistor, a gate electrode of the twenty-second transistor is connected to the sixth clock signal terminal to receive the sixth clock signal as a blanking reset signal, a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
18. A shift register unit, comprising a first input circuit, a second input circuit, an output control circuit, an output circuit, a fourth node control circuit, a third node control circuit, a first noise reduction circuit, and a second noise reduction circuit, and a display reset circuit, wherein the first input circuit comprises a first transistor, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as a first input signal, and a second electrode of the first transistor is connected to a first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a first electrode of the second transistor is connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to a third node; a first electrode of the third transistor is connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the third node; a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage; the first noise reduction circuit comprises a fifth transistor and a sixth transistor; a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage; and a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage; the output control circuit comprises a seventh transistor configured to output an input control signal to the second node; the fourth node control circuit comprises an eighth transistor, and a tenth transistor; a first electrode of the eighth transistor is connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the eighth transistor is connected to the fourth node; a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage; the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a first electrode of the twelfth transistor is connected to a shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; a first electrode of the fourteenth transistor is connected to the second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage; the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor; a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal as an output signal, and a second electrode of the fifteenth transistor is connected to the shift output terminal; a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal as an output signal, and a second electrode of the sixteenth transistor is connected to the first scan signal output terminal; and a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal as an output signal, and a second electrode of the seventeenth transistor is connected to the second scan signal output terminal; and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal; the second input circuit comprises an eighteenth transistor, a nineteenth transistor and a twentieth transistor, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive the second control signal, and a second electrode of the eighteenth transistor is connected to the blanking node; a first electrode of the twentieth transistor is connected to a second electrode of the nineteenth transistor, and a second electrode of the twentieth transistor is connected to the first node; and the display reset circuit comprises a twenty-first transistor, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage.

20. The shift register unit according to claim 18, further comprising a blanking reset circuit, the blanking reset circuit comprises a twenty-second transistor; and a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
1. A shift register unit, comprising a first input circut, an output control circuit, an output circuit, a fourth node control circuit, and a second noise reduction circuit: wherein the first input circuit is connected to a first node, and is configured to output a first input signal to the first node in response to a first control signal; the output control circuit is connected to the first node and a second node, and is configured to output an output control signal to the second node under control of a level of the first node; the output circuit comprises an output an output terminal, and the output circuit is connected to the second node, and is configured to output an output signal to the output termnal under control of a level of the second node; the fourth node control circuit is connected to the second node and a fourth node, and is configured to control a level of the fourth node under control of the level of the second node; and the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node; wherein the output terminal comprises a shift output terminal and at least one scan signal output terminal; wherein the at least one scan signal output terminal comprises a first scan signal output terminal and a second scan signal output terminal, and the second noise reduction circuit comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, and a fourteenth transistor; a gate electrode of the eleventh transistor is connected to the fourth node, a first electrode of the eleventh transistor is connected to the second node, and a second electrode of the eleventh transistor is connected to a second voltage terminal to receive a second voltage; a gate electrode of the twelfth transistor is connected to the fourth node, a first electrode of the twelfth transistor is connected to the shift output terminal, and a second electrode of the twelfth transistor is connected to the second voltage terminal to receive the second voltage; a gate electrode of the thirteenth transistor is connected to the fourth node, a first electrode of the thirteenth transistor is connected to the first scan signal output terminal, and a second electrode of the thirteenth transistor is connected to a third voltage terminal to receive a third voltage; and a gate electrode of the fourteenth transistor is connected to the fourth node, a first electrode of the fourteenth transistor is connected to the second scan signal output terminal, and a second electrode of the fourteenth transistor is connected to the third voltage terminal to receive the third voltage.
13. The shift register unit according to claim 1, further comprising a third node control circuit, a first noise reduction circuit, a second input circuit, a display reset circuit, and a blanking reset circuit, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a gate electrode and a first electrode of the second transistor are connected to each other and are connected to a first clock signal terminal to receive a first clock signal, a second electrode of the second transistor is connected to a third node, a gate electrode and a first electrode of the third transistor are connected to each other and are connected to a second clock signal terminal to receive a second clock signal, a second electrode of the third transistor is connected to the third node, a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage; the first noise reduction circuit comprises a fifth transistor and a sixth transistor, a gate electrode of the fifth transistor is connected to the third node, a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage, a gate electrode of the sixth transistor is connected to the third node, and a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage; the output control circuit comprises a seventh transistor and a first capacitor, a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to a third clock signal terminal to receive a third clock signal as the output control signal, a second electrode of the seventh transistor is connected to the second node, a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the second node; the fourth node control circuit comprises an eighth transistor, a ninth transistor, and a tenth transistor, a gate electrode and a first electrode of the eighth transistor are connected to each other and are connected to the first clock signal terminal to receive the first clock signal, a second electrode of the eighth transistor is connected to the fourth node, a gate electrode and a first electrode of the ninth transistor are connected to each other and are connected to the second clock signal terminal to receive the second clock signal, a second electrode of the ninth transistor is connected to the fourth node, and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage; the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor, a gate electrode of the fifteenth transistor is connected to the second node, a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal, a second electrode of the fifteenth transistor is connected to the shift output terminal, a gate electrode of the sixteenth transistor is connected to the second node, a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal, a second electrode of the sixteenth transistor is connected to the first scan signal output terminal, a gate electrode of the seventeenth transistor is connected to the second node, a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal, a second electrode of the seventeenth transistor is connected to the second scan signal output terminal, and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal; the second input circuit comprises a charging sub-circuit, a storage sub-circuit, and an isolation sub-circuit; the charging sub-circuit comprises an eighteenth transistor, a gate electrode of the eighteenth transistor is connected to a sixth clock signal terminal to receive a sixth clock signal, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive a second control signal, and a second electrode of the eighteenth transistor is connected to a blanking node; the storage sub-circuit comprises a third capacitor, a first terminal of the third capacitor is connected to the blanking node, and a second terminal of the third capacitor is connected to the second voltage terminal to receive the second voltage; the isolation sub-circuit comprises a nineteenth transistor and a twentieth transistor, a gate electrode of the nineteenth transistor is connected to the blanking node, a first electrode of the nineteenth transistor is connected to an eighth clock signal terminal to receive an eighth clock signal as a second input signal, a second electrode of the nineteenth transistor is connected to a first electrode of the twentieth transistor, a gate electrode of the twentieth transistor is connected to a seventh clock signal terminal to receive a seventh clock signal, and a second electrode of the twentieth transistor is connected to the first node; the display reset circuit comprises a twenty-first transistor, a gate electrode of the twenty-first transistor is connected to a display reset terminal to receive a display reset signal, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage; and the blanking reset circuit comprises a twenty-second transistor, a gate electrode of the twenty-second transistor is connected to the sixth clock signal terminal to receive the sixth clock signal as a blanking reset signal, a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
2. The shift register unit according to claim 1, further comprising a third node control circuit, wherein the third node control circuit is connected to the first node and a third node, and is configured to control a level of the third node under control of the level of the first node.
3. The shift register unit according to claim 2, further comprising a first noise reduction circuit, wherein the first noise reduction circuit is connected to the first node and the second node and is configured to perform noise reduction on the second node.
4. The shift register unit according to claim 1, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node.
5. The shift register unit according to claim 2, wherein the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor; a gate electrode and a first electrode of the second transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the third node; a gate electrode and a first electrode of the third transistor are connected to each other, and are connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the third node; and a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage.
6. The shift register unit according to claim 3, wherein the first noise reduction circuit comprises a fifth transistor and a sixth transistor; a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage; and a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage.
7. The shift register unit according to claim 1, wherein the output control circuit comprises a seventh transistor configured to output the input control signal to the second node.
8. The shift register unit according to claim 1, wherein the fourth node control circuit comprises an eighth transistor, and a tenth transistor; a gate electrode and a first electrode of the eighth transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the eighth transistor is connected to the fourth node; and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage.
9. The shift register unit according to claim 1, wherein the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor; a gate electrode of the fifteenth transistor is connected to the second node, a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal as the output signal, and a second electrode of the fifteenth transistor is connected to the shift output terminal; a gate electrode of the sixteenth transistor is connected to the second node, and a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal as the output signal, and a second electrode of the sixteenth transistor is connected to the first scan signal output terminal; a gate electrode of the seventeenth transistor is connected to the second node, and a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal as the output signal, and a second electrode of the seventeenth transistor is connected to the second scan signal output terminal; and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal.
10. The shift register unit according to claim 1, further comprising a second input circuit, wherein the second input circuit is connected to the first node, and is configured to input a second input signal according to a second control signal; the second input circuit comprises a charging sub-circuit, a storage sub-circuit, and an isolation sub-circuit; the charging sub-circuit is connected to a blanking node, and is configured to input the second control signal to the blanking node in response to a sixth clock signal; the storage sub-circuit is connected to the blanking node, and is configured to store a level of the second control signal input by the charging sub-circuit; and the isolation sub-circuit is connected to the blanking node and the first node, and is configured to input the second input signal under control of a level of the blanking node and a seventh clock signal; the charging sub-circuit comprises an eighteenth transistor, a gate electrode of the eighteenth transistor is connected to a sixth clock signal terminal to receive the sixth clock signal, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive the second control signal, and a second electrode of the eighteenth transistor is connected to the blanking node; the storage sub-circuit comprises a third capacitor, a first terminal of the third capacitor is connected to the blanking node, and is configured to store a level of the second control signal; and the isolation sub-circuit comprises a nineteenth transistor and a twentieth transistor, and a gate electrode of the twentieth transistor is connected to a seventh clock signal terminal to receive the seventh clock signal, a first electrode of the twentieth transistor is connected to a second electrode of the nineteenth transistor, and a second electrode of the twentieth transistor is connected to the first node.
11. The shift register unit according to claim 1, further comprising a display reset circuit, wherein the display reset circuit is connected to the first node, and is configured to reset the first node in response to a display reset signal; the display reset circuit comprises a twenty-first transistor; and a gate electrode of the twenty-first transistor is connected to a display reset terminal to receive the display reset signal, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage.
12. The shift register unit according to claim 10, further comprising a blanking reset circuit, wherein the blanking reset circuit is connected to the first node, and is configured to reset the output control circuit in response to a blanking reset signal; the blanking reset circuit comprises a twenty-second transistor; and a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
13. The shift register unit according to claim 10, further comprising a third node control circuit, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a gate electrode and a first electrode of the second transistor are connected to each other and are connected to a first clock signal terminal to receive a first clock signal, a second electrode of the second transistor is connected to a third node, a gate electrode and a first electrode of the third transistor are connected to each other and are connected to a second clock signal terminal to receive a second clock signal, a second electrode of the third transistor is connected to the third node, a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage; and the output control circuit comprises a seventh transistor, configured to output the output control signal to the second node.

2. The shift register unit according to claim 1, further comprising a third node control circuit, wherein the third node control circuit is connected to the first node and a third node, and is configured to control a level of the third node under control of the level of the first node.
3. The shift register unit according to claim 2, further comprising a first noise reduction circuit, wherein the first noise reduction circuit is connected to the first node, the second node, and the third node, and is configured to perform noise reduction on the first node and the second node under control of the level of the third node.
4. The shift register unit according to claim 1, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node.
5. The shift register unit according to claim 2, wherein the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor; a gate electrode and a first electrode of the second transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the third node; a gate electrode and a first electrode of the third transistor are connected to each other, and are connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the third node; and a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage.
6. The shift register unit according to claim 3, wherein the first noise reduction circuit comprises a fifth transistor and a sixth transistor; a gate electrode of the fifth transistor is connected to the third node, a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage; and a gate electrode of the sixth transistor is connected to the third node, a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage.
7. The shift register unit according to claim 1, wherein the output control circuit comprises a seventh transistor and a first capacitor; a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to a third clock signal terminal to receive a third clock signal as the output control signal, and a second electrode of the seventh transistor is connected to the second node; and a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the second node.
8. The shift register unit according to claim 1, wherein the fourth node control circuit comprises an eighth transistor, a ninth transistor, and a tenth transistor; a gate electrode and a first electrode of the eighth transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the eighth transistor is connected to the fourth node; a gate electrode and a first electrode of the ninth transistor are connected to each other, and are connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the ninth transistor is connected to the fourth node; and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage.
9. The shift register unit according to claim 1, wherein the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor; a gate electrode of the fifteenth transistor is connected to the second node, a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal as the output signal, and a second electrode of the fifteenth transistor is connected to the shift output terminal; a gate electrode of the sixteenth transistor is connected to the second node, and a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal as the output signal, and a second electrode of the sixteenth transistor is connected to the first scan signal output terminal; a gate electrode of the seventeenth transistor is connected to the second node, and a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal as the output signal, and a second electrode of the seventeenth transistor is connected to the second scan signal output terminal; and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal.
10. The shift register unit according to claim 1, further comprising a second input circuit, wherein the second input circuit is connected to the first node, and is configured to input a second input signal to the first node according to a second control signal; the second input circuit comprises a charging sub-circuit, a storage sub-circuit, and an isolation sub-circuit; the charging sub-circuit is connected to a blanking node, and is configured to input the second control signal to the blanking node in response to a sixth clock signal; the storage sub-circuit is connected to the blanking node, and is configured to store a level of the second control signal input by the charging sub-circuit; and the isolation sub-circuit is connected to the blanking node and the first node, and is configured to input the second input signal to the first node under control of a level of the blanking node and a seventh clock signal; the charging sub-circuit comprises an eighteenth transistor, a gate electrode of the eighteenth transistor is connected to a sixth clock signal terminal to receive the sixth clock signal, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive the second control signal, and a second electrode of the eighteenth transistor is connected to the blanking node; the storage sub-circuit comprises a third capacitor, a first terminal of the third capacitor is connected to the blanking node, and a second terminal of the third capacitor is connected to the second voltage terminal to receive the second voltage; and the isolation sub-circuit comprises a nineteenth transistor and a twentieth transistor, a gate electrode of the nineteenth transistor is connected to the blanking node, a first electrode of the nineteenth transistor is connected to an eighth clock signal terminal to receive an eighth clock signal as the second input signal, and a second electrode of the nineteenth transistor is connected to a first electrode of the twentieth transistor, a gate electrode of the twentieth transistor is connected to a seventh clock signal terminal to receive the seventh clock signal, and a second electrode of the twentieth transistor is connected to the first node.
11. The shift register unit according to claim 1, further comprising a display reset circuit, wherein the display reset circuit is connected to the first node, and is configured to reset the first node in response to a display reset signal; the display reset circuit comprises a twenty-first transistor; and a gate electrode of the twenty-first transistor is connected to a display reset terminal to receive the display reset signal, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage.
12. The shift register unit according to claim 10, further comprising a blanking reset circuit, wherein the blanking reset circuit is connected to the first node, and is configured to reset the first node in response to a blanking reset signal; the blanking reset circuit comprises a twenty-second transistor; and a gate electrode of the twenty-second transistor is connected to the sixth clock signal terminal to receive the sixth clock signal as the blanking reset signal, and a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.
13. The shift register unit according to claim 1, further comprising a third node control circuit, a first noise reduction circuit, a second input circuit, a display reset circuit, and a blanking reset circuit, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node; the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor, a gate electrode and a first electrode of the second transistor are connected to each other and are connected to a first clock signal terminal to receive a first clock signal, a second electrode of the second transistor is connected to a third node, a gate electrode and a first electrode of the third transistor are connected to each other and are connected to a second clock signal terminal to receive a second clock signal, a second electrode of the third transistor is connected to the third node, a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to the second voltage terminal to receive the second voltage; the first noise reduction circuit comprises a fifth transistor and a sixth transistor, a gate electrode of the fifth transistor is connected to the third node, a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to the second voltage terminal to receive the second voltage, a gate electrode of the sixth transistor is connected to the third node, and a first electrode of the sixth transistor is connected to the second node, and a second electrode of the sixth transistor is connected to the second voltage terminal to receive the second voltage; the output control circuit comprises a seventh transistor and a first capacitor, a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to a third clock signal terminal to receive a third clock signal as the output control signal, a second electrode of the seventh transistor is connected to the second node, a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the second node; the fourth node control circuit comprises an eighth transistor, a ninth transistor, and a tenth transistor, a gate electrode and a first electrode of the eighth transistor are connected to each other and are connected to the first clock signal terminal to receive the first clock signal, a second electrode of the eighth transistor is connected to the fourth node, a gate electrode and a first electrode of the ninth transistor are connected to each other and are connected to the second clock signal terminal to receive the second clock signal, a second electrode of the ninth transistor is connected to the fourth node, and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to the second voltage terminal to receive the second voltage; the output circuit comprises a fifteenth transistor, a sixteenth transistor, a seventeenth transistor, and a second capacitor, a gate electrode of the fifteenth transistor is connected to the second node, a first electrode of the fifteenth transistor is connected to a fourth clock signal terminal to receive a fourth clock signal, a second electrode of the fifteenth transistor is connected to the shift output terminal, a gate electrode of the sixteenth transistor is connected to the second node, a first electrode of the sixteenth transistor is connected to the fourth clock signal terminal to receive the fourth clock signal, a second electrode of the sixteenth transistor is connected to the first scan signal output terminal, a gate electrode of the seventeenth transistor is connected to the second node, a first electrode of the seventeenth transistor is connected to a fifth clock signal terminal to receive a fifth clock signal, a second electrode of the seventeenth transistor is connected to the second scan signal output terminal, and a first terminal of the second capacitor is connected to the second node, and a second terminal of the second capacitor is connected to the shift output terminal; the second input circuit comprises a charging sub-circuit, a storage sub-circuit, and an isolation sub-circuit; the charging sub-circuit comprises an eighteenth transistor, a gate electrode of the eighteenth transistor is connected to a sixth clock signal terminal to receive a sixth clock signal, a first electrode of the eighteenth transistor is connected to a blanking control terminal to receive a second control signal, and a second electrode of the eighteenth transistor is connected to a blanking node; the storage sub-circuit comprises a third capacitor, a first terminal of the third capacitor is connected to the blanking node, and a second terminal of the third capacitor is connected to the second voltage terminal to receive the second voltage; the isolation sub-circuit comprises a nineteenth transistor and a twentieth transistor, a gate electrode of the nineteenth transistor is connected to the blanking node, a first electrode of the nineteenth transistor is connected to an eighth clock signal terminal to receive an eighth clock signal as a second input signal, a second electrode of the nineteenth transistor is connected to a first electrode of the twentieth transistor, a gate electrode of the twentieth transistor is connected to a seventh clock signal terminal to receive a seventh clock signal, and a second electrode of the twentieth transistor is connected to the first node; the display reset circuit comprises a twenty-first transistor, a gate electrode of the twenty-first transistor is connected to a display reset terminal to receive a display reset signal, a first electrode of the twenty-first transistor is connected to the first node, and a second electrode of the twenty-first transistor is connected to the second voltage terminal to receive the second voltage; and the blanking reset circuit comprises a twenty-second transistor, a gate electrode of the twenty-second transistor is connected to the sixth clock signal terminal to receive the sixth clock signal as a blanking reset signal, a first electrode of the twenty-second transistor is connected to the first node, and a second electrode of the twenty-second transistor is connected to the second voltage terminal to receive the second voltage.

14. Agate driving circuit, comprising a plurality of cascaded shift register units according to claim 1.
15. A display device, comprising the gate driving circuit according to claim 14.
16. A driving method for driving the shift register unit according to claim 1, comprising: in response to the first control signal, inputting the first input signal to the first node through the first input circuit; outputting the output control signal to the second node; and outputting the output signal to the output terminal under control of the level of the second node.

14. A gate driving circuit, comprising a plurality of cascaded shift register units according to claim 1; a display control terminal of an (n+2)-th stage of shift register unit is connected to a shift output terminal of an n-th stage of shift register unit; and a blanking control terminal of an (n+1)-th stage of shift register unit is connected to the shift output terminal of the n-th stage of shift register unit, and n is an integer greater than zero.
15. A display device, comprising the gate driving circuit according to claim 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694